United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3104
                                   ___________

United States of America,               *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
                                        * District of Arkansas.
Deshunn Williams,                       *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: March 15, 2002

                                 Filed: April 30, 2002
                                  ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                           ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

     The United States appeals the district court's1 rejection of its proposed
enhancement of Deshunn Williams's sentence. We affirm.

      A cooperating witness working with the Federal Bureau of Investigation
purchased crack cocaine from Mr. Williams on two separate occasions. Shortly after


      1
       The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
the second purchase, Mr. Williams was stopped for a traffic violation by an officer
of the Little Rock Police Department, and during that stop Mr. Williams identified
himself to the officer as Antoine Shepard. Almost nine months later, the government
filed a three-count indictment against Mr. Williams and Mr. Shepard: Mr. Williams
was charged with the first delivery of cocaine base, Mr. Shepard was charged with
the second one, and Mr. Williams and Mr. Shepard were charged with conspiracy to
deliver cocaine base. When the government learned that the suspect in the second
cocaine delivery was actually Mr. Williams, the count against Mr. Shepard was
dismissed, as was the conspiracy count (since an individual cannot conspire with
himself), and a superseding indictment was filed charging Mr. Williams with both the
first and second deliveries. Mr. Williams later pleaded guilty to the count that was
based on the first delivery, and the government dismissed the other count.

       At the sentencing hearing, the district court refused the government's request
to enhance Mr. Williams's penalty under § 3C1.1 of the United States Sentencing
Guidelines. That section calls for a two-level increase in the offense level if the
defendant "willfully obstructed or impeded, or attempted to obstruct or impede, the
administration of justice during the course of the investigation, prosecution or
sentencing of the instant offense of conviction." U.S.S.G § 3C1.1. Mr. Williams
points to Application Note 5(a) of that section, which specifically states that
"providing a false name or identification document at arrest" is not grounds for an
enhancement, "except where such conduct actually resulted in a significant hindrance
to the investigation or prosecution of the instant offense." Thus the proper
disposition of this case depends on whether Mr. Williams significantly hindered the
investigation or prosecution of what became the second charge against him.

       The government refers us to United States v. Womack, 985 F.2d 395, 398 (8th
Cir. 1993), cert. denied, 510 U.S. 902 (1993), a case in which we upheld a sentence
enhancement for a driver who gave a false name during a traffic stop. But that case
stands for the proposition that providing false identification can in the proper

                                         -2-
circumstances be a basis for an enhancement, not that it always is: The court in
Womack merely held that the district court had not erred in imposing the enhancement
on the record before it. See id. In this case, however, the government failed to
provide evidence of the extent that Mr. Williams's dishonesty hindered its efforts.
The government could have, for example, produced a witness to testify to the amount
of time that it expended in the effort to resolve the identity question. But the
government did not do so.

       At oral argument, the government asserted that Mr. Williams had been stopped
on the traffic violation by Little Rock police, at the request of the FBI, as a pretext for
identifying the person who had made the second drug delivery. According to the
government, the cooperating witness did not recognize Mr. Williams the second time
that he bought drugs from him, perhaps because Mr. Williams had his hair arranged
differently. While this information is helpful to an understanding of the relevant
events, it was nonetheless not before the district court and therefore is not properly
before us. Even if we were to consider that information, it would fail to establish that
the false information provided by Mr. Williams resulted in a significant hindrance to
the government or to its case. The only hindrance that the government proved was
that an indictment had to be dismissed and another one filed. We hold that such a
limited hindrance is not a significant one as a matter of law.

      The sentence of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-